Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The following Final office action is in response to applicant’s amendments/remarks  filed on 09/19/2022.
	Priority Date: CON of Aband [#14/604,535].
Claim Status:
Amended claims:1, 3-4, 8-12, and 15-17
Pending claims : 1-17



Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
In particular, claims are directed to a judicial exception (abstract idea) without significantly more.  
  When considering subject matter eligibility under 35 U.S.C. 101, (1) it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  (2A) If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, (2B) it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    
Examples of abstract ideas grouping include (a) mental processes; (b) certain methods of organizing human activities [i. Fundamental Economic Practice; ii. Commercial or Legal Interaction; iii. Managing Personal behavior or Relations between People]; and (c) mathematical relationships/formulas.  Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014).

Analysis is based on the new 2019 Patent Eligibility Guidance (2019 PEG).
[Step-1] The claims are directed to a method/system/machine, which are a statutory category of invention.
Claim 1 (exemplary) recites a series of steps for proactively remediating payment network degradation.
[Step-2A] Prong 1: The claim 1 is then analyzed to determine whether it is directed to a judicial exception: The claim recites the limitations of 
continuously collecting, …, new sampled data, from multiple agents deployed in a network, in response to a data query, the new sampled data including response time data and/or resource utilization data, wherein the new sampled data is indicative of performance of the network and utilization of devices connected to the network, and wherein the new sampled data is new since a last data query, whereby the new sampled data is collected from the multiple agents to which processing of the data is distributed; 
storing, by the at least one collector computing device, the new sampled data in a read-write optimized data grid; accessing, by a processing engine computing device, the new sampled data in the data grid, the multiple agents remote from the processing engine computing device;
determining, …, at least one dependency between sets of metrics and/or events in the new sampled data, based on correlation between the sets of metrics/or events over one or more flexible time intervals; 	
performing, …, real-time continuous regression analysis on the new sampled data; 
predicting, …, through predictive analytics on the at least one dependency and the real-time continuous regression analysis, at least one future variance associated with the network based on a pattern occurring in the new sampled data, whereby the predictive analytics pre-determines the pattern in the new sampled data that  indicates a causal relationship between the sets of metrics/and or events in the new sampled data, the causal relationship being associated with the future variance in the pattern; 
	altering, …, a remediation rule based on the predicted at least one future variance, the remediation rule indicating at least one action to be taken by at least one of the multiple agents from which the new sampled data was collected in order to address the predicted at least one future variance; and 
	transmitting, …, the remediation rule to the at least one of the multiple agents from which the new sampled data was collected, whereby the at least one of the multiple agents receives the remediation rule and is permitted to address the predicted at least one future variance based on the remediation rule.      

The claimed method/system/machine simply describes series of steps for proactively remediating payment network degradation.
These limitations, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitations via human commercial or business or transactional activities/interactions, but for the recitation of generic computer components. That is, other than reciting computing  devices/processors, processing engine, and payment network nothing in the claim precludes the limitations from practically being performed by organizing human business activity. For example, without the structure elements language, the claim encompasses the activities that can be performed manually between the users and a third party.  These limitations are directed to an abstract idea because they are business interaction/sale activity that falls within the enumerated group of “certain methods of organizing human activity” in the 2019 PEG.
[Step-2A]-Prong 2:
Next, the claim is analyzed to determine if it is integrated into a practical application. The claim recites additional limitation of using computing devices/processors, processing engine, and payment network to perform the steps. The processor in the steps is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data. This generic processor limitation is no more than mere instructions to apply the exception using generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.
[Step-2B] 

Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept).
As discussed above, the recitation of the claimed limitations amounts to mere instructions to implement the abstract idea on a processor (using the processor as a tool to implement the abstract idea). Taking the additional elements individually and in combination, the processor at each step of the process performs purely generic computer functions. As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application. The same analysis applies here, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at or provide an inventive concept. 
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea, and the claim is not patent eligible. The analysis above applies to all statutory categories of invention including independent claims 8, and 12.  
Furthermore, the dependent claims 2-7, 9-11 and 13-17 do not resolve the issues raised in the independent claims. The dependent claims 2-7, 9-11 and 13-17 are directed towards collecting the new sampled data includes collecting the new sampled data and other data from the multiple agents, via the at least one collector computing device ; and wherein the at least one dependency is not based on the other data;  wherein collecting the new sampled data includes: receiving, by the at least one; collector computing device from the multiple agents, data related to payment transactions; aggregating, by the at least one collector computing device, based on time and/or distribution of the multiple agents, the data, events received from at least some of the multiple agents, and/or a remedial action associated with at least one of the multiple agents; and determining, by the at least one collector computing device, at least one variance based on at least one of the events received from the multiple agents, the one or more flexible time intervals based at least in part on the at least one variance;  wherein storing the new sampled data in the data srid further includes storing the determined at least one variance in the data grid; creating content aware clusters across multiple types and/or classes of the multiple agents and metrics associated with said multiple agents;  wherein altering the remediation rule includes appending the remediation rule to a set of remediation rules, said remediation rule directing at least one of the multiple agents to route transaction data away from one or more other of multiple agents, and wherein each of the multiple computing devices is a point of sale terminal.
These limitations are also part of the abstract idea identified in claim 1, and are similarly rejected under same rationale. 	
Accordingly, the dependent claims 2-7, 9-11 and 13-17 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis.   

	Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.  Determining the scope and contents of the prior art.
2.  Ascertaining the differences between the prior art and the claims at issue.
3.  Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-17 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Hahm (US 2013/0031130 A1) in view of Grasselt et al (US 2016/0011926 A1) and Raman et al(US 9,842,315 B1).

	Ref claim 1, Hahm discloses a method for use in proactively remediating payment network degradation, the method comprising: 
	continuously collecting, by at least one collector computing device, new sampled data data query, the sampled data including response time data and/or resource utilization data, data is new since a last data query, whereby the new sampled data and the variances are collected from the multiple agents to which processing of the data is distributed (para [0040]; figs 1-2; via data warehouse or repository 118/ a Data Mining system 116 …[0041]; via  Data collection devices 120-128 capture data with customer interaction or events [implied continuously collecting data]...  ...[0056], figs. 2, and 7; Metrics 502, Data and event field 504...the variance...[0071-72]; via interactive visualization and analysis of data from different sources. Analysis of financial and marketing data, internet commerce transactions ...reconciling and clearing of financial transactions ...customer analytics is to optimize the profit such as customer outreach/promotion offers …);
	storing, by the at least one collector computing device, the new sampled data in a read-write optimized data grid (para [0041]; via Data collection devices 120-128 capture data …and then stored in a data repository or data warehouse 118…);
	accessing, by a processing engine computing device, the new sampled data in the data grid, the multiple agents remote from the processing engine computing device (para [0042]; via to facilitate statistical analysis to reformat the data into data structure…that are relevant to the analysis 230a [implied accessing data]…);
	determining, by the processing engine computing device, at least one dependency between sets of metrics and/or events in the new sampled data, based on correlations between the sets of metrics/or events over one or more flexible time intervals (para [0055, 0073-75]; via to computer network analysis including network latency analysis, bot-net and malware analysis ...);	
	performing, by the processing engine computing device, real-time continuous regression analysis on the new sampled data; predicting, by the processing engine computing device, through predictive analytics on the at least one dependency and the real-time continuous regression analysis, at least one future variance associated with the network based on a pattern occurring in the new sampled data, whereby the predictive analytics pre-determines the pattern in the new sampled data that  indicates a causal relationship between the sets of metrics/and or events in the new sampled data, the causal relationship being associated with the future variance in the pattern (para [0056,0070, 0039, ie predicts future behavior using variances], fig. 16; via predictive modeling.... a logistic regression is selected as the predictive model 1608 ...the predicative model uses the data in the Explanatory Data Metrix as repressors ...0082; via interactive with spatial renderings of data, including geographical maps and maps of commercial enterprises [obviously data from enterprises/multiple agents] such as retail floors, showrooms, casinos and other forms of data visualization such as link maps etc....;…)
	[[altering, by the processing engine computing device, a remediation rule based on the predicted at least one future variance, the remediation rule indicating at least one action to be taken by at least one of the multiple agents from which the new sampled data was collected in order to address the predicted at least one future variance;]] and 
	[[transmitting, by the processing engine computing device, the remediation rule to the at least one of the multiple agents from which the new sampled data was collected, whereby the at least one of the multiple agents receives the remediation rule and is permitted to address the predicted at least one future variance based on the remediation rule.]]  
	Hahm does not explicitly disclose the step of altering, by the processing engine, computing device, a remediation rule based on the predicted at least one future variance, the remediation rule indicating at least one action to be taken by at least one of the multiple agents from which the new sampled data was collected in order to address the predicted at least one future variance.
    	However, Grasselt being in the same field of invention discloses the step of altering, by the processing engine, a remediation rule based on the predicted at least one future variance, the remediation rule indicating at least one action to be taken by at least one of the multiple agents from which the new sampled data was collected in order to address the predicted at least one future variance (para [0058-59], fig.1; via a data processing system 100 for data exceptions processing engine 101...[0080-81], fig.4; via the data processing system 400/ data source 421/database 431/creating or identifying exceptions/analyzer 411/does not validate a quality rule...[0082]; via the Data Support Remedial Task Lists... the required grouping and routing of Remedial Rules [RR] ... [0089]; via a remediation DB 409 provide model and interface to create and update and retrieve Exceptions, EDs, EGs, RRs and Remediation status...[0090]; via RR can be edited and stored in Remedial database 409 with RR Editor having [GUI] [obviously RR updated/altered] and stored [see same as Applicant’s spec. para 0057;engine 128 append rule to RR to route data transfer... ]…).
	Therefore, it would have been obvious to an ordinary skill in the art at the time of
invention was made to modify the features mentioned by Hahm to include the disclosures
as taught by Grasselt to facilitate altering remediation rules with processing data quality
exceptions.
	 Hahm does not explicitly disclose the step of transmitting, by the processing engine computing device, the remediation rule to the at least one of the multiple agents from which the new sampled data was collected, whereby the at least one of the multiple agents receives the remediation rule and is permitted to address the predicted at least one future variance based on the remediation rule.     
	However, Raman being in the same field of invention discloses the step of transmitting, by the processing engine, the remediation rule to the at least one of the multiple agents from which the new sampled data was collected, whereby the at least one of the multiple agents receives the remediation rule and is permitted to address the predicted at least one future variance based on the remediation rule (col. 5, L-26-25; via the wireless messaging protocol server 135 may then pass [transmitting] the email to an SMTP server 140 and mail transfer agent [MTA] 145 that implement the SMTP protocol…col.8, L-22-40, fig. 4B; via For ex. , violation of DLP [data loss prevention] policies by mobile devices may include more aggressive remediation rules/DLP policy violation remediation actions…a method 420 of associating DLP incidents with mobile devices…)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the features mentioned by Hahm to include the disclosures as taught by Raman to facilitate DLP policies with agents [MTA].
	Ref claim 2, Hahm discloses the method of claim 1, further comprising deploying the multiple agents to each of multiple computing devices associated with the network (para [0014]; via the interactive labeling of data example via the query-able pixel matrices …between statistical groups… [0040-41]; figs 1-2; via data warehouse or repository 118/ a Data Mining system 116... [0045], fig. 5; via Unique event ...[0056], figs. 2-7; Metrics 502, Data and event field 504...the variance...[0071-72]; via interactive visualization and analysis of data from different sources. Analysis of financial and marketing data, internet commerce transactions …).
	Ref claim 3, Hahm discloses the method of claim 1, wherein collecting the new sampled data includes collecting the new sampled data and other data from the multiple agents, via the at least one collector computing device,; and wherein the at least one dependency is not based on the other data (para [0014]; via the interactive labeling of data example via the query-able pixel matrices …between statistical groups…[0040], fig. 1; via networks that communicate with data collection devices 120...POS terminals 126...connected to internet server 132..). 
	Ref claim 4, Hahm discloses the method of claim 1, wherein collecting the new sampled data includes: receiving, by the at least one collector computing device,  from the multiple agents, data related to payment transactions; aggregating, by the at least one collector computing device, based on time and/or distribution of the multiple agents, the data, events received from at least some of the multiple agents, and/or a remedial action associated with at least one of the multiple agents;  and determining, by the at least one collector computing device,  , at least one variance based on at least one of the events received from the multiple agents, the one or more flexible time intervals based at least in part on the at least one variance;  wherein storing the new sampled data in the data grid further includes storing the determined at least one variance in the data grid  (para[0018]; via perform predictive analytics and statistical analysis directly on query-able pixel matrices. This aspect of the invention accelerates the iterative process of analytic discovery by providing immediate visual feedback on the performance of the analytic model… [0040], fig. 1; via networks that communicate with data collection devices 120...POS terminals 126...connected to internet server 132…).
	Ref claim 5, Hahm discloses the method of claim 1, further comprising creating content aware clusters across multiple types and/or classes of the multiple agents and metrics associated with said multiple agents  (para [0040], fig. 1; via networks that communicate with data collection devices 120...POS terminals 126...connected to internet server 132…).
	Ref claim 6, Hahm discloses the method of claim 1, in view Grasselt, but did not 
disclose, the step of, wherein altering the remediation rule includes appending the remediation rule to a set of remediation rules, said remediation rule directing at least one of the multiple agents to route transaction data away from one or more other of multiple agents.  
	However, Grasselt explicitly discloses, the step of altering the remediation rule includes appending the remediation rule to a set of remediation rules, said at least one remediation rule directing at least one of the multiple agents to route transaction data away from one or more other of multiple agents (para [0058-59], fig.1; via a data processing system 100 for data exceptions processing engine 101...[0080-81], fig.4; via the data processing system 400/ data source 421/database 431/creating or identifying exceptions/analyzer 411...[0082]; via the Data Support Remedial Task Lists... the required grouping and routing of Remedial Rules [RR] ... [0089]; via a remediation DB 409 provide model and interface to create and update and retrieve Exceptions, EDs, EGs, RRs and Remediation status...[0090]; via RR can be edited and stored in Remedial database 409 with RR Editor having [GUI] [obviously RR updated/altered] and stored [see same as Applicant’s spec. para 0057;engine 128 append rule to RR to route data transfer... ]…).
	Therefore, it would have been obvious to an ordinary skill in the art at the time of
invention was made to modify the features mentioned by Hahm to include the disclosures
as taught by Grasselt to facilitate altering remediation rules with processing data quality
exceptions.
	Ref claim 7, Hahm discloses the method of claim 2, wherein each of the multiple computing devices is a point of sale terminal  (para [0040], fig. 1; via networks that communicate with data collection devices 120...POS terminals 126...connected to internet server 132…).
Claim 8 recites similar limitations to claim 1 and thus rejected using the same art and rationale in the rejection of claim 1 as set forth above.

Claim 9 is rejected as per the reasons set forth in claim 4

 	Claim 10 is rejected as per the reasons set forth in claim 5
	Ref claim 11, Hahm discloses the system of claim 9, wherein the at least one collector computer engine is configured to store the aggregated sampled data and the determined at least one variance in the  data grid (para [0014]; via the interactive labeling of data example via the query-able pixel matrices …between statistical groups…).
Claim 12 recites similar limitations to claim 1 and thus rejected using the same art and rationale in the rejection of claim 1 as set forth above.

Claim 13 is rejected as per the reasons set forth in claim 11

	Claim 14 is rejected as per the reasons set forth in claim 10
	Ref claim 15, Hahm discloses the computer-implemented method of claim 12, wherein receiving the sampled data includes receiving only new sampled data, in response to a data query, the new sampled data being new since a last data query; and wherein the method further comprises causing, by the processing engine computing device, at least one of the multiple agents to perform a remedial action based on the sampled data and at least one remediation rule (para [0018]; via  perform predictive analytics and statistical analysis directly on query-able pixel matrices. This aspect of the invention accelerates the iterative process of analytic discovery by providing immediate visual feedback on the performance of the analytic model [implied for remedial action]…).
	Claim 16 is rejected as per the reasons set forth in claim 7
	Ref claim 17, Hahm disclose the computer-implemented method of claim 12, wherein the collector includes a device collector computing device associated with multiple network agents; and wherein each of the multiple network agents is deployed in a commercial network server (para [0040], fig. 1; via networks that communicate with data collection devices 120...POS terminals 126...connected to internet server 132 that supports customer interaction via the internet 130 [implied with multiple network agents]…).
Response to Arguments

Applicant's arguments filed on 12/15/2021 have been fully considered and they are deemed to be non-persuasive:
Response to Applicant’s arguments with respect to the 35 USC 103 rejection is addressed in the above rejection.   
Applicant's arguments filed with respect to the 35 USC 101 rejection of the previous action have been fully considered but they are not persuasive.  
Applicant argues further in substance that "The claims are Not Directed to an Abstract Idea and the claims Recite ‘Significantly More’ than abstract idea” and noted PEG-2019 [Step-2A-Prong One-Prong two-2B].
Applicant also cited analogy with the court cases such as, EX. 40, BASCOM, and Berkheimer memo. 

In addition to 101 rejections Applicant noted about 103 rejections with applied prior arts.
In response:
Examiner respectfully disagrees. Updated claim analysis as a whole including amended features are provided above/again based on the latest Patent Eligibility Guidance [2019-PEG>Step 2A-Prong 1 & Prong 2-Step-2B].

  REMARKS:
I. Claim Rejection under 35 U.S.C. § 101 
A. The Pending Claims Are Not Directed to an Abstract Idea:
Step-2A-Prong One:  Applicant argued {Remarks pages  8-12/20] that, “…Nowhere does the 2019 Guidance suggest that these types of activities constitute a method of organizing human activity, much less that it is abstract subject matter….”
“Although Example 40 states…avoids hindrance of network performance”

In response: Engineer disagrees:
Under Step (2A) Prong One: A method for use in proactive remediating payment network degradation is akin to the abstract idea subject matter grouping of: (Certain Methods of Organizing Human Activity as ‘Fundamental economic practice to Manage personal behavior or relationships or interactions between people including  rules or instructions’. As such, the claims include an abstract idea. The specific limitations of the invention are identified to encompass the abstract idea include: (continuously collecting…new sample data…;storing and accessing …the new sample data…;determining and performing regression analysis…;predicting and altering a remediation rule…; transmitting the remediation rule …to address the predicted future variance…based on the remedial rule).
 As stated above, this abstract idea falls into the subject matter grouping (b) of: (Certain Methods of Organizing Human Activity as ‘Fundamental economic practice to Manage personal behavior or relationships or interactions between people including rules or instructions).

B. The Pending Claims Recite Something More Than Any Alleged Abstract Idea
	Step-A-Prong Two: Applicant argued [Remarks pages 12-14/20] that, “The Office cannot properly conclude under Berkheimer and the USPTO's Memorandum that the pending claims lack an inventive concept, or something significantly more than the alleged abstract idea without evidence supporting that the combination of operations and configurations recited by the pending claims are actually well-understood, routine, or conventional activities. As the Federal Circuit stated in Berkheimer, this "second step of the Alice test is satisfied when the claim limitations involve more than performance of well- understood, routine, [and] conventional activities previously known to the industry." See, Berkheimer…”

In response: Engineer disagrees:
	Under Step (2A) Prong 2: “…”. When considered individually and in combination, the instant claims do not integrate the exception into a practical application because the steps of:
(continuously collecting…new sample data…;storing and accessing …the new sample data…;determining and performing regression analysis…;predicting and altering a remediation rule…; transmitting the remediation rule …to address the predicted future variance…based on the remedial rule, do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limitation on the judicial exception (i.e. the abstract idea). 
The instant recited claims including additional elements (i.e. “continuously collecting…new sample data…;storing and accessing …the new sample data…;determining and performing regression analysis…;predicting and altering a remediation rule…; transmitting the remediation rule …to address the predicted future variance…based on the remedial rule”) do not improve the functioning of the computer or improve another technology or technical field nor do they recite meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The limitations merely use a generic computing technology (Specification [0015-17]: server/processors, devices, memory, instructions, storage medium, and electrical communication) as tools to perform an abstract idea or merely add insignificant extra-solution activity to the judicial exception. (MPEP 2106.05 (f) (g)). Therefore, the claims are directed to an abstract idea.

Applicant’s citation of Berkheimer is non-persuasive since the Examiner does not state any elements are routine and conventional, except for the general-purpose computers. Support for the computers comes from Applicant’s own specification (see rejection above for details). 

	Step-2B: Applicant argued [Remarks pages 12-14/20] that, “…Rather, the pending claims are substantially similar to those at issue in BASCOM, underscoring that Applicant's claims recite something significantly more than any alleged abstract idea…, …, Finally, while not dispositive, the test for preemption "remains the underlying concern that drives the two-part framework from Alice Corp. and Mayo (Steps 2A and 2B)." See, MPEP §2106.07(b). There is no danger whatsoever that the pending claims herein will preempt any and all manners of remediating network degradation. There are countless different ways, in the prior art, for example, to do so. 
For all of the foregoing reasons, pending Claims 1-17 involve patent eligible subject matter. Reconsideration and withdrawal of the § 101 rejection of these claims are therefore respectfully requested.”

In response: Engineer disagrees:

	Under Step (2B): Additionally, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements (Claims: e.g., network server, computing devices/processor, instructions, memory, electrical communication, and storage medium) amount to no more than generally linking the use of the judicial exception to a particular technological environment or merely using generic components as tool to perform an abstract idea. In conclusion, merely “linking/applying” the exception using generic computer components does not constitute ‘significantly more’ than the abstract idea. (MPEP 2106.05 (f) (h)). Therefore, the claims are not patent eligible under 35 USC 101. 

Moreover, Applicant cited BASCOM v. AT&T: The claimed invention is able to provide individually customizable filtering at the remote ISP server by taking advantage of the technical capability of certain communication networks. …recite a system for filtering Internet content. The claimed filtering system is located on a remote ISP server that associates each network account with (1) one or more filtering schemes and (2) at least one set of filtering elements from a plurality of sets of filtering elements, thereby allowing individual network accounts to customize the filtering of Internet traffic associated with the account. For example, one filtering scheme could be “a word-screening type filtering scheme” and one set of filtering elements (from a plurality of sets) could be a “master list [] of disallowed words or phrases together with [an] individual [list of] words, phrases or rules.” Id. at 4:30-35.
In contrast, the instant claims provide a generically computer-implemented solution to a business-related or economic problem and are thus incomparable to the claims at issue in court cases such as, BASCOM, Ex.40 and Berkheimer memo. 

The present case is different: the focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools. The claims here are not directed to a specific improvement to computer functionality. Rather, they are directed to the use of conventional or generic technology in a well-known environment, without any claim that the invention reflects an inventive solution to any computer specific problem.

The Examiner respectfully disagrees with the analogy of instant claims of the present application to the court cases from USPTO Guidelines. Therefore, the claims are directed to abstract idea (In re Alice) and neither effects an improvement to another technology or technical field, nor amount to an improvement to the functioning of the computer itself.

II. Claim Rejection under 35 U.S.C. § 103:
	Applicant argued [Remarks pages 12-14/20] that, “…In view of above, Claim 1 is nonobvious and patentable over Hahm, Grasselt and Raman…”

In response: Engineer disagrees with Applicant’s assertions:
	However, Applied arts-Hahm discloses[obviously] all limitations in view of  Grasselt and Raman as detailed in above 103 rejections.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure.
Rajagopal et al (US 2015/0227404 A1) discloses  Systems and Methods for Smart Service Management in a Media Network.

LOBMAIER (WO 2015/176772 A1) discloses  Method for Processing a Transaction.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HATEM M. ALI whose telephone number is (571) 270-3021, E-mail: Hatem.Ali@USPTO.Gov and FAX (571)270-4021. The examiner can normally be reached Monday-Friday from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXANDER KALINOWSKI can be reached on (571) 270-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
          

      /HATEM M ALI/
Examiner, Art Unit 3691



								/BRUCE I EBERSMAN/                                                                                      Primary Examiner, Art Unit 3698